EXHIBIT 10.2



Director* Compensation Summary



Meeting Fees

       The directors of First Pulaski National Corporation, a Tennessee
corporation (the "Corporation"), and of First National Bank of Pulaski (the
"Bank") are compensated under a deferred compensation plan at the rate of $800
for each board meeting of the Corporation and the Bank attended. The directors
of the Corporation and of the Bank also are compensated at the rate of $200 cash
for each board meeting of the Corporation and the Bank attended. Interest is
credited by the Corporation and the Bank on amounts deferred at rates between
8.00% and 13.25%.

       Directors are reimbursed for their expenses incurred in connection with
their activities as the Corporation's directors.



Committee Meeting Fees

       Those directors of the Bank who serve on the Executive and Loan Committee
of the Bank are compensated at the rate of $350 per committee meeting. If
meetings of the Executive and Loan Committee extend considerably beyond the
usual length, the pay is at the rate of $450 per meeting, for those in
attendance. The membership of the Executive and Loan Committee consists of all
but one of the members of the Bank's Board of Directors. Additionally, directors
who serve on the Audit Committee of the Bank receive $500 per meeting plus an
additional $200 per meeting held to review the Corporation's quarterly reports
on Form 10-Q and annual report on Form 10-K. Directors who serve on other
committees of the Board of Directors of the Corporation and the Bank receive
$100-$150 per meeting. James T. Cox and Mark A. Hayes, the only directors who
are also employees of the Bank, receive director fees for meetings of the Board
of Directors and Executive and Loan Committee meetings.

       The foregoing information is summary in nature. Additional information
regarding director compensation will be provided in the Corporation's proxy
statement to be filed in connection with the 2008 Annual Meeting of the
Corporation's shareholders.

 

________________________________
*Includes directors that are also employees of the Corporation

 

--------------------------------------------------------------------------------

Named Executive Officer Compensation Summary

       The following table sets forth the current base salaries paid to the
Corporation's President and Chief Executive Officer and its other named
executive officers and the amount of the cash bonus paid to these persons for
2007.



Executive Officer

Current Salary

2007 Cash Bonus

James T. Cox, Chairman of the Board of the Corporation        and the Bank

$189,332

$7,292 Mark A. Hayes, CEO and President of the Corporation        and the Bank

207,512

7,542 Donald A. Haney, Senior Vice-President and Chief Operating        Officer
of the Bank

157,974

6,086       Tracy L. Porterfield, Chief Financial Officer and

110,002

7,237

       Secretary/Treasurer of the Corporation and Chief            Financial
Officer and Cashier of the Bank    



       In addition to their base salaries, these executive officers are also
eligible to:



 * Participate in the Corporation's Bonus Program;



 * Participate in the Corporation's equity incentive programs pursuant to the
   Corporation's 2007 Equity Incentive Plan; and



 * Participate in the Corporation's broad-based benefit programs generally
   available to its employees, including health, disability and life insurance
   programs and the Corporation's Profit Sharing Plan.



       The foregoing information is summary in nature. Additional information
regarding the named executive officer compensation will be provided in the
Corporation's proxy statement to be filed in connection with the 2008 Annual
Meeting of the Corporation's shareholders.



 

 

 